                              VEMAOIL                                                                                       Form:            Vivi-022

                                                       Bunker Delivery Receipt                                                       OR G1NAL

                     Vessel:
                          .. .
                                   e/ 4, 07 4.40,E,                                              Date::

                     Flag:            i.I4/4WD                                                   Port:         d"..".."
      .—=fteceived




                                               .
   --..




                     IMO:             963 ..:4                                                    NTommation:
  -




                     fawner:                                                                      On account: ..."71
 ..Q'                Barge:                                A"                                     Agent:           „t3-4,0/1",Z)
                     Shore Termin •                                                              Surveyed by Name:
                     Other:                                                                       Supply location:

 PRODUCT SPECIFICATIONS                                                                          DELIVERY DETAILS
                                    GO/DO          FUEL OIL S IFO                                                               Time                'Date
Density(\rec.)@ 1,5t                                 9Pr     4;3 OfOr- IC.940                    Vessel anchored             .OZ.: 06              ARi'a 041/5'
Viscosity @ 0°C                                      SO         3ig    eSt                       Barge along side              07 -
                                                                                                                                  e.YS              0.-- 0--
Flesh Point°C                                                       67
                                                                     ,5-        90               Hoses collected             ox e      Kr-
  urban content.                                                      So       ro n1/171         Commence pumping            41.261 0,57             --,t.   il *-.*

                                                                               % vhfr            I'nxiip     completed           .
                                                                                %                Hoses isconectecl           //,'/ V5:7"            _„....._ ,.i ----,
                                                   0                            4P/0 m1rn        Barge cast-off.
 A#,phaltenes                                         l b
                                                      i                        %.mina,
 HIS                                                irfir040                   %;Aim

 PRODUCT DESCRIPTION                                 GROSS                                  V. F.           Brls @ 15°C            ((3-,'.) 15"C   M. Tonnes
        LS
IFO as0 cSt                                         253— 6'2,3         30                   9UUV                                                   25/;fig
                                                                                                                                                     .9
I.E0 180 cSt
Other IFO :VI es                    ys                                                                                                                        7siz
 MGO
 GO
 MDO
 Other Distillate


 Retained sample(s)                   his delivery passed to Chi Eng                   YES 17Xi                    NO
                             SEAL NUMBERS,                                                                                   FOR O         ICE           ONLY.
                Vessel      C .40,4,1V4    /       e•iirevei                                                                                                             0
                                                                                                                                                                         0
                Vessel   //Sr, ,10-.4 'a -           './.17.67z..                  A NIA       SERVATS ,1Nk1(
                                                                        111
                                                                         ,  W•Vt.E.Dc.;1i1);• 1-1VA:1;:11k(1:4),VOR,. r:!
                                                                                                                        1
                Vessel                                                                              AccErri,o
                                                                     1!WIA•W.1) A 11F. /WANG
                Barge                                 ,.                          SOLKI-Y VOit 171.11:1 ACCOUNT (W
                                                     /
                Barge    j/   sp         4 -,15-1/*;',$)e/71.3
                Barge                                                Ni N ai.kit
                                                                               NAlt RE AN       1'01Z 1'1
                                                            ACC          F SNro              •st.1 51,.,.
                                                                                            WI;      "s 1-AS
THE DELIYEEFD:4T,I TITIE8 WERE CALCULATED _ON: Trig HASI
                                                                        arTPT '13P PfiefhIPIt-icrt4NWP                       METERS,
                                                                                                                      'BARE'BEFOR.E Mb  72,
                                                                                                                                         G.
R.} SR THE DELLOWitAU;L.BI: eq.NTROL141M,PIEY. WILL Ii(?* 9 E                                                 THE REcErVING VESSEL TATS
* Fiore; .Cion     ,`"t*   1.80) of AnAcx. VPMARPOL 19 i 78 AtTIM 4e4. (3,PtBd
                                                                           AS
                                                                            74   .C.4   F13
                                                                                          Anne.*
                                                                                            4PY3  litroA
                                                                                                   )'     S41 rine Fee 116,. , 2VEr5:1— •'"°
                                            ssEL            A kiSiqs1tVm xfiLlsi
                                                                                                                                        \
                                                                                                                                        :•             R
                                                                         RECEIVED           by Chief/Engin

                                                                                                   The MASTE                  .slanature&etic.*.
                                                                                                                                .....,..„.,.. . .




                                     MAOIL COMPANY LIMITED
                           Suite 2 Commercial Unit No 30, Ragged StaffWharf, Queeneway Quay -Gibraltar
                     To.: +350 40484(3 line Fax. +:350 74240, Tlx• 233E Vemaoll GB E-mail:vemaoilafibnot gi
      Kevin LaVie (1211)

      From:                                    PSL - Post Fixture <postfix@preciousshipping.com>
      Sent:                                    Tuesday, June 17, 2003 4:10 AM
      To:                                      Risk Management Team
      Subject:                                 FW: 14520 - Bunker Marine World - APISARE NAREE, overdue balance

      Importance:                               High




 Mortensen[SMTP:claus.erik.mortensen@owbunker.dk]
 2003 15:52
Qfaymon.com.au
3unker - Per Christiansen (E-mail); PSL; OWB.Singapore
RE: 14520 - Bunker Marine World - APISARE NAREE, overdue balance
  High

      We acknowledge receipt of your reply and request as below.
      Although our Singapore on previous occasions have had the same story from you we are willing to
      grant you another 48 hours, which however are the absolute final deadline. WEith the extra days
      interest the balance by 19.06.2003 will be USD 60.311,46 - and you should immediately now by
      return mail confirm that this balance is accepted and will be settled by you, and nothing less.
      Besides awaiting this confirmation immediately, we also request your transfer confirmation without
      having to remind you on 19.06.2003 noon your local time.
      The arrest order has been placed on hold/standby, awaiting same from you.

      Regards
      Claus E Mortensen
Kevin LaVie (1211)

From:                             PSL <psl@preciousshipping.com>
Sent:                             Wednesday, June 18, 2003 3:57 AM
To:                               'claus.erik.mortensen@owbunker.dk'
Subject:                          APISARA NAREE


Ref: RMT-330 / 18 June 2003

For: Mr. Claus E Mortensen, Manager Legal Dept., OW Bunker Group
From: Precious Shipping PCL, Bangkok

Re: APISARA NAREE


Dear Mr Mortensen,

We understand from recent correspondence that PSS/Faymon Shipping still owe you a substantial sum of money in
respect of bunkers supplied to them and delivered onto the 'Apisara Naree' at Durban on 13th April 2003. We further
understand that they have undertaken to settle this outstanding debt in the near future, but that you have reserved the
right to take various steps, including arresting the 'Apisara Naree', if the debt is not settled promptly.

Kindly note that any action to arrest or otherwise detain the 'Apisara Naree' would be vigorously opposed. The vessel was
redelivered to Owners on 19th May, and Owners have no ongoing relationship with PSS/Faymon Shipping. Furthermore,
the "Disclaimer" signed by Sapref on 13th April 2003, in their capacity as representative of physical suppliers of the
bunkers, expressly states that any type of supply or services furnished to PSS Shipping Pty Ltd is so furnished upon their
credit, and "not on the credit of the vessel or her owners". We reserve the right to bring this document, and such others as
may be necessary, to the attention of the relevant court(s) in the event of an attempt being made to arrest the 'Apisara
Naree'.

Notwithstanding the above, we sincerely hope that you can resolve your dispute with PSS/Faymon directly, and without
involving the innocent and blameless Owners of the 'Apisara Naree'.

Regards,

N. Vasudevan
Assistant Vice President
Risk Management Team




                                                             1
        Original Message
    From: PSL - Post Fixture[mailto:postfix@preciousshipping.com]
    Sent: Tuesday, June 14, 2005 4:13 PM
    To:'0. W.Bunker Far East - Kristian Nielsen'
    Subject: Our meeting 02 Jun 05


                                                           1




.   14 JUN 05

    To: O.W. BUNKER FAR EAST PTE LTD,SPORE
    Attn: Mr. Kristian Nielsen
    Many thanks your email and the interest in reviving the business relations. Our company has agreed to reinstate
    O.W. BUNKERS as one of the bunker suppliers for PSL vessels on the explicit understanding that O.W.
    Bunkers will not approach PSL and/or arrest or cause to be arrested any vessel owned/operated by PSL for
    claims relating to bunkers supplied to PSL vessels on orders placed by the said vessels' time-charterers and/or
    anyone other than PSL.

    Please confirm your understanding and agreement to the above.

    Kind regards

    PRAWN NAIK
    PRECIOUS SHIPPING PCL
    TEL:+66 2 633 8466 FAX:+66 2 633 8460 OR 633 8464
    MOB: +66 1 632 0135 RES: +66 2 261 7249
    EMAIL:POSTFIX@PRECIOUSSHIPPING.COM
Kevin LaVie (1211)

From:                          PSL - Post Fixture <postfix@preciousshipping.com>
Sent:                          Tuesday, June 14, 2005 3:38 AM
To:                            N. Vasudevan
Subject:                       FW: Our meeting 02 Jun 05


VASU / PN

TRUST THIS IS IN ORDER

KIND RGDS



    Original Message
From: OW Bunker Far East - Kristian[mailto:owbsin@owbunker.com.sg]
Sent: Tuesday, June 14, 2005 3:23 PM
To: PSL - Post Fixture
Subject: RE: Our meeting 02 Jun 05


Dear Mr. Naik

I hereby confinu your wording as per below an we hereby acknowledge that this will the basis for any business
transaction between the parties.

Yours sincerely

Kristian Nielsen

O.W. Bunker Far East Pte Ltd
600 North Bridge Road
#14-02/03, Parkview Square
SG-188778, Singapore
Main no. +65 639 812 50
Dir. line +65 639 813 06
Mobil no. +65 966 360 06
Fax +65 639 812 70
General email: owbsin@owbunker.com.sg
Personal email: kristian@owbunker.com.sg Yahoo messenger: knsquee


    Original Message
From: PSL - Post Fixture[mailto:postfix@preciousshipping.com]
Sent: Tuesday, June 14, 2005 4:13 PM
To:'0. W. Bunker Far East - Kristian Nielsen'
Subject: Our meeting 02 Jun 05

                                                       1
14 JUN 05

To: O.W. BUNKER FAR EAST PTE LTD,SPORE
Attn: Mr. Kristian Nielsen
Many thanks your email and the interest in reviving the business relations. Our company has agreed to reinstate
O.W. BUNKERS as one ofthe bunker suppliers for PSL vessels on the explicit understanding that O.W.
Bunkers will not approach PSL and/or arrest or cause to be arrested any vessel owned/operated by PSL for
claims relating to bunkers supplied to PSL vessels on orders placed by the said vessels' time-charterers and/or
anyone other than PSL.

Please confirm your understanding and agreement to the above.

Kind regards

PRAVIN NAIK
PRECIOUS SHIPPING PCL
TEL: +66 2 633 8466 FAX:+66 2 633 8460 OR 633 8464
MOB:+66 1 632 0135 RES: +66 2 261 7249
EMAIL:POSTFIX   (&,PRECIOUSSHIPPING.COM




                                                      2
-   Brgds,
    Patrick Wang



        Original Message
    From: Claus Mortensen[mailto:claus.erik.mortensen©owbunker.dk]
    Sent: Monday, 16 June 2003 8:52 PM
    To: faymon@faymon.com.au
    Cc: OWB.Singapore; Per Christiansen Far East OWB
    Subject: 14520 - Bunker Marine World - APISARE NAREE, overdue balance
    Importance: High


    Att: Mr Patrick Wong


    Dear Mr Wong,
    From our Singapore office your file has been passed to this department for further action.
    It appears that in spite of numerous reminders you obviously fail to comply with your
    contractual obligations, reminding you aswell that Faymon Shipping have executed a
    general payment confirmation on behalf of the stated company.
    Including interest and administrational charges upto 17.06.2003 the overdue balance
    amounts

    USD 60,232.92,

    and we must insist in receiving a telefax confirmation before 14.00 hours your local time
    1 7.06.2003 that this balance has been transferred irrevocably. A fax confirmation directly
    from your bankers would be preferred.
    Confirmation to be faxed to this department,fax number +45 - 98 137201.

    Should you for some reason fail to comply with this ultimatum you may consider this as last
    notice prior taking necessary legal steps in order to secure our balance (arrest, etc), and
    furthermore we in such cases, as per standards, immediately report incidents to BIMCO, IBIA
    and The Dynamar Blacklist or Charterers.

    We expect to have your fax, respectively the fax from your bankers, before deadline 14.00
    local time Sydney 17.06.2003.


    Best regards
    OWB GROUP WORLDWIDE
    Claus E Mortensen
    Manager
    Legal Department

    Direct Fax 0045 - 98 137201

                                                          2
                       UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF LOUISIANA
                          LAKE CHARLES DIVISION

ING BANK N.V.,                             CIVIL ACTION

v.                                         NUMBER: 2:16-cv-01003
M/V CHARANA NAREE,IMO No.                  JUDGE CAIN
9296303, her engines, tackle, equipment,
furniture, appurtenances, etc., in rem     MAGISTRATE JUDGE KAY

                                           ADMIRALTY


DECLARATION OF VASUDEVAN NEELAKANTAN

My name is Vasudevan Neelakantan. I am the vice president of the risk
management team for Precious Shipping Ltd. ("PSIM, a related company of
Precious Ventures Ltd ("PVL"), the owner of the M/V CHARANA NAREE. I
make the following declaration in support of the Motion for Summary
Judgment filed on behalf of PVL:

I. The bunkers or fuel oil involved in this litigation were ordered by
Copenship Bulkers A/S ("Copenship"), the time charterer of the vessel at the
time in question.

2. Copenship has no relationship with PSL or PVL other than the arm's-
length time charter agreement that was in effect at the time the bunkers in
question were ordered by Copenship.

3. The time charter in question contained a "no lien" clause precluding the
time charterer from validly creating liens against the vessel.

4. PSL and PVL had no involvement whatsoever in ordering the bunkers in
question.

5. Neither PSL nor PVL agreed to the terms and conditions of the
Copenship-OW Bunker sales agreement.

6. OW Bunker group, in order to renew business with PSL and related
companies such as PVL, agreed before the bunkers in question where
supplied that it would not arrest PSL vessels for bunkers ordered by
charterers such as Copenship.




PD.27886458.1
7. Negotiations for the above agreement were conducted with several
individuals, including Claus E. Mortensen, manager of the legal department
of OW Bunker group.

8. The emails attached to the memorandum in support of motion for
summary judgment being filed on behalf of PVL are true arid correct copies
of the emails exchanged with OW Bunker group regarding their agreement
to refrain from arresting PSL/PVL vessels for bunkers ordered by charterers
such as those involved in this case.

9. OW Bunker/ING bank made no demand for payment for the bunkers in
question until after Copenship filed for bankruptcy protection in February
2015. This severely limited the ability of PSL/PVL to obtain security or
otherwise secure payment from Copenship.


I declare under penalty of perjury under th laws of the United States of
America that the foregoing is correct. Execu \ed on this :2-''1R:day of
January 2020.                                                  (


                                          Signature




PD.27886458.I
